DETAILED ACTION

Response to Amendment
The Amendment filed 08/22/2022 has been entered.  Claims 1, 3-8, and 10-16 remain pending in the application.  Claim(s) 8 and 10-16 have been withdrawn.  Claim(s) 2 and 9 have been canceled.  Applicant's arguments and amendments to the claims have overcome the 112 rejections previously set forth in the Non-Final Rejection mailed 05/24/2022.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo et al. (US 2016/0144575 A1), previously cited, in view of Greitemeier et al. Effect of surface roughness on fatigue performance of additive manufactured Ti–6Al–4V, Materials Science and Technology 2016 VOL 32 NO 7 pp. 629-634.  
Regarding claims 1 and 5, Rizzo teaches an additive manufacturing machine includes an additive manufacturing chamber, and a controller operable to control the additive manufacturing chamber (which reads upon “a three-dimensional additive manufacturing condition determination method for determining a manufacturing condition under which a three-dimensional object is built by layering an additive manufactured material”, as recited in the instant claim; paragraph [0015]).  Rizzo teaches instructions operable to iteratively convert a set of desired output component parameters into asset of manufacturing parameters (which reads upon “based on design data of the three- dimensional object, the three-dimensional additive manufacturing condition determination method comprising”, as recited in the instant claim; paragraph [0015]).  Rizzo teaches that the instructions are operable to cause the controller to iteratively perform a method including a) determining a nominal parameter of at least one surface of a component, b) determining at least a second order variation in the nominal parameter, c) predicting an actual resultant dimension based at least in part on the nominal parameter and the second order variation, and d) adjusting at least one additive manufacturing process parameter in response to the predicted actual parameter (which reads upon “identifying a specific part included as a part in the three-dimensional object, based on the design data; and determining whether to apply a specific manufacturing condition to building the specific part and determining a manufacturing condition of the specific part, wherein the specific manufacturing condition is different from a normal manufacturing condition for building a normal part of the three-dimensional object, the normal part being a part of the three-dimensional object other than the specific part, wherein the determining of whether to apply the specific manufacturing condition includes”, as recited in instant claim 1; which reads upon “wherein the specific part includes at least one of a surface layer part, a surface part”, as recited in instant claim 5; paragraph [0016]).  Rizzo teaches that the instructions are operable to cause the controller to iteratively perform a method including adjusting at least one additive manufacturing process parameter in response to the predicted actual parameter (which reads upon “comparing the predicted value of [a parameter] with a predetermined threshold so as to determine whether to apply the specific manufacturing condition to building the specific part”, as recited in the instant claim; paragraph [0016]).  
Rizzo is silent regarding fatigue life, specifically, Rizzo is silent regarding predicting a value of a fatigue life reduction factor which is at least one of an inner defect dimension or surface roughness caused when the specific part is built under the normal manufacturing condition, and that the parameter predicted is fatigue life.  
Greitemeier is similarly concerned with additive manufacturing (title).  Greitemeier teaches that “the fundamental understanding of additive manufactured Ti–6Al–4V material is still at an early stage, especially in the area of fatigue and damage tolerance” (page 629).  Greitemeier teaches that “the AM process produces new material challenges with associated features like defects or inherent surface roughness, which can lower the fatigue performance” (page 629).  Greitemeier teaches that “it is possible to relate characteristic surface roughness values to an equivalent initial flaw size (EIFS), and that on the basis of these findings, an EIFS is back extrapolated from SN data and linked to the experimentally determined surface roughness value (Rt)” (which reads upon “a factor value prediction step of predicting a value of a fatigue life reduction factor which is at least one of inner defect dimension or surface roughness caused when the specific part is built under the normal manufacturing condition”, as recited in the instant claim; page 630).  Greitemeier teaches that “the presence of surface roughness, dependent on the process and powder used, is the dominant factor for the low fatigue performance of AM Ti–6Al–4V when compared to AM milled material” (page 633).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions to cause the controller to iteratively perform the method of Rizzo to include a prediction of fatigue life, as taught by Greitemeier, as a factor of the surface roughness already calculated, and adjust at least one additive manufacturing process parameter in response to the predicted actual parameter, to improve fatigue performance.  
Regarding claim 3, modified Rizzo teaches the method of claim 1 as stated above.  Greitemeier teaches that “it is possible to relate characteristic surface roughness values to an equivalent initial flaw size (EIFS), and that on the basis of these findings, an EIFS is back extrapolated from SN data and linked to the experimentally determined surface roughness value (Rt)” (which reads upon “calculating a fatigue strength reduction coefficient corresponding to the predicted value of the fatigue life reduction factor”, as recited in the instant claim; page 630).  Greitemeier teaches that “the initial crack length (ai) can be calculated based on the cycles to failure (NF)”; page 631).  Greitemeier teaches that “SN curves are estimated for different surface roughness by the assumption of a linear relationship between surface roughness and EIFS” (which reads upon “acquiring a normal S-N curve indicating a relationship between stress amplitude and the number of cycles to failure of a smooth specimen made of the additive manufactured material”, as recited in the instant claim; page 631).  Greitemeier teaches that “a simple estimation model is proposed based on an equivalent initial flaw size (EIFS) approach to total life estimation” (page 630; see also FIGs. 6-7 and associated text).  
Regarding claim 4, modified Rizzo teaches the method of claim 1 as stated above.  Rizzo teaches “re-iterating a) through d) until the predicted actual surface roughness is within a range of acceptable actual surface roughnesses, and storing a set of additive manufacturing parameters determined in a last iteration of a) through d)” (paragraph [0007]).  Rizzo teaches that “if the estimated actual surface roughness is outside of acceptable ranges of surface roughnesses, the initial additive manufacturing model parameters are adjusted in an “Adjust Parameters to Compensate” step 240” (paragraph [0046]; one of ordinary skill in the art would understand that surface roughness is undesirable, see Greitemeier above, thus bringing the surface roughness into an acceptable range reads on reducing the surface roughness).  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo et al. (US 2016/0144575 A1) and Greitemeier et al. Effect of surface roughness on fatigue performance of additive manufactured Ti–6Al–4V, Materials Science and Technology 2016 VOL 32 NO 7 pp. 629-634, as applied to claim 5 above, and further in view of Das et al. (US 20140163717 A1).
Regarding claims 6-7, modified Rizzo teaches the method of claim 5 as stated above.  Rizzo teaches that “if the estimated actual surface roughness is outside of acceptable ranges of surface roughnesses, the initial additive manufacturing model parameters are adjusted in an “Adjust Parameters to Compensate” step 240” (paragraph [0046]).  Rizzo teaches that “the initial parameters of the additive manufacturing process are adjusted in the same manner as adjustments made in existing systems where a physical prototype is constructed and analyzed” (paragraph [0046]).  Rizzo teaches that “once the initial parameters are adjusted, the process 200 re-iterates until the surface roughnesses of the expected actual component are within tolerances of the desired component” (paragraph [0047]).  
Rizzo is silent regarding which parameters are adjusted to change the surface roughness.  Regarding the subject limitations, in order to carry out the invention of Rizzo, it would have been necessary and obvious to look to the prior art for exemplary parameters to adjust to reduce surface roughness in additive manufacturing.  Das provides this teaching.  Das is similarly concerned with a layer-by-layer additive manufacturing process that allows for the fabrication of three-dimensional objects with specified microstructure through the controlled melting and re-solidification of a metal powders placed atop a base substrate (abstract).  Das teaches that “the selection of scan speed and scan spacing have a direct affect on the surface roughness of the resulting component” (paragraph [0185]).  Das teaches that “a fine scan spacing, for example, will provide a relatively uniform smooth surface, whereas scan speed effects on surface roughness are largely dependent upon the overall energy density and the associated residence time in the molten material region” (paragraph [0185]).  Das teaches that “a high scan speed with a high energy density, which would produce a long residence molten time, can produce a poor surface finish” (paragraph [0185]).  Das teaches that “the same scan speed with a lower energy density, on the other hand, can produce a better surface finish” (paragraph [0185]).  Das teaches that “fine scan spacing can be used and the laser power and scan speed can be varied to deliver different energy densities, thereby producing a short molten residence time with full through thickness melting and density” (paragraph [0185]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method of the prior art combination, and adjusting and varying the parameters, as taught by Das, to control the surface roughness to within desired tolerances, motivated to perform a conventional method using known and tested parameters predictably suitable for control of surface roughness in additive manufacturing applications.  

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.  Applicant argues that Applicant notes that "adjustments made in existing systems where a physical prototype is constructed and analyzed" indicates that Rizzo discloses actually creating the physical component, determining the modified parameters that can guarantee the second order variations from the measurement results of the surface roughness, and then repeating the same operations on the component of the next iteration (remarks, pages 9-10).  This is not found convincing because Rizzo paragraph [0036], reproduced below, teaches just the opposite.  
As a result of the second order variations, parameters for an additive manufacturing process designed to produce the nominal example can, in some cases, produce components with a surface roughness outside of allowed tolerances. Existing systems compensate for the second order variables by creating physical sample parts, manually checking the surface roughness of the created sample part, and tweaking additive manufacturing parameters to compensate for the empirically measured surface roughness resulting from the second order variations. Once determined, the modified parameters are used to create a second iteration of the component, and the second iteration is manually checked to determine if the surface roughness of the created component is within the tolerances of the nominal profile 100. This process is iterated until an adequate set of additive manufacturing parameters for creating an actual output component matching the desired component is determined. As a result of the iterative creation of physical components, significant quantities of unacceptable components are created, resulting in scrap components and wasted time and materials.
Rizzo paragraph [0036] (emphasis added).  


Accordingly, Applicant’s characterization of Rizzo as teaching actually creating the physical component, determining the modified parameters that can guarantee the second order variations from the measurement results of the surface roughness, and then repeating the same operations on the component of the next iteration is not found convincing.  Rizzo teaches actually creating the physical component as background, a flaw with the existing systems, which is corrected by the method of Rizzo.  
Applicant argues that Rizzo does not disclose or remotely suggest determining whether to apply a specific manufacturing condition to building the specific part, wherein the specific manufacturing condition is different from a normal manufacturing condition for building a normal part of the three-dimensional object, the normal part being part of the three- dimensional object other than the specific part, as required by claim 1 (remarks, page 10).  This is not found convincing because Rizzo teaches that the nominal parameter is a surface roughness of at least one surface; paragraph [0015]; unless the object is a perfect sphere, the object will have more than one surface and the adjustment of parameters may be applied to only one surface).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733